Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney, Kiri Lee Sharon (Reg. No. 71,828) on 03/11/2021.

The application has been amended as follows: 

Replace claim 33 with the following:
--33.	(Currently Amended) A method of photodynamic treatment of actinic keratosis, comprising:
applying 5-aminolevulinic acid (ALA) in gel form to an actinic keratotic lesion on the stratum corneum of an upper extremity; and
reducing evaporation from a portion of the stratum corneum including an area where the lesion is present using an occlusive dressing,
wherein reducing evaporation comprises applying the occlusive dressing to the area and keeping the occlusive dressing on the area at a temperature between about 19 °C to about 22 °C.--

Cancel claims 36 and 37.

Add the following new claims 41-46:
    --  41.	(New) A method of photodynamic treatment of actinic keratosis, comprising:
applying 5-aminolevulinic acid (ALA) in gel form to an actinic keratotic lesion on the stratum corneum of an upper extremity; and
reducing evaporation from a portion of the stratum corneum including an area where the lesion is present using an occlusive dressing,
wherein reducing evaporation further comprises keeping the occlusive dressing on the area at a temperature between about 19 °C to about 22 °C.
42.	(New) The method of claim 41, wherein reducing evaporation comprises applying a low density polyethylene wrap as the occlusive dressing and holding the low density polyethylene wrap in place with an elastic net.
43.	(New) The method of claim 41, wherein reducing evaporation comprises applying the occlusive dressing to the area, and securing the occlusive dressing by a tubular elastic stretch netting. 
44.	(New) The method of claim 41, further comprising illuminating the lesion with a dose of light of 37 J/cm2.

46.	(New) The method of claim 45, wherein covering the occlusive dressing with material comprises placing the material over and around the occlusive dressing. --

The following is an examiner’s statement of reasons for allowance: the prior art of record fails, alone or in combination, to disclose, teach or suggest a photodynamic method of treatment of actinic/solar keratosis by applying 5-aminolevulinic acid (ALA) in gel form to an actinic keratotic lesion on the outermost layer of a patient’s skin containing the lesion, and applying and maintaining an occlusive dressing on such skin area at a temperature between 19 to 22 degrees Celsius to reduce evaporation/transepidermal water loss (TEWL) from the skin area as claimed. 
The prior art of record teaches alternative methods of treating skin conditions including photodynamic treatment of actinic keratosis. For example, Itoh et al., EP 1 238 652 A1, discloses alternative methods of photodynamic treatment of cancerous or non-cancerous lesions on a skin of an upper extremity, comprising: applying a topical composition including 5-aminoluvelenic acid (5-ALA) to the skin (see pars. 0019-00200), and after application of the composition to the skin, and prior to optical energy irradiation of the skin, applying and keeping an occlusive dressing to the target skin region for a period of time (see Examples 1 and 2). Although Itoh teaches treatment of cancerous or noncancerous lesion, he does not specifically teach the non-cancerous lesions include actinic/solar keratosis lesion. Klaveness et al., Pub. No. US 2011/0020441, disclose a photodynamic method of treatment and diagnosis of skin O C to about 22 O C to reduce evaporation from the skin region containing the lesion as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 13, 2021